                                                                      FILED IN CLERK’S OFFICE
                                                                            IJ.S.D.C. Atlanta

                                                                          FEB 05 2020
                                                                      ~AM~S N~ HATTEN, Clerk
              IN THE UNITED STATES DISTRICT COURT ~jJ~PutYC~erk
             FOR THE NORTHERN DISTRICT OF GEORGIA ‘~
                       ATLANTA DIVISION

 UNITED STATES OF AMERICA ex rel.
 DR. ANA MARIA ABREU VELEz, and
 DR. MICHAEL S. HOWARD,

                                                      Civil Action No.
       Plamtiffs-Relators,                            1:19-CV-3299-AT


                                                Filed under seal and ex parte
 GILEAD SCIENCES, INC., et cii.

       Defendants.



                       Memorandum in support of
    the United States of America’s unopposed ex parte application for
             extension of time to elect whether to intervene

   The United States of America respectfully submits this memorandum in

support of its unopposed ex parte application for an order under the False Claims

Act, as amended, 31 U.S.C. § 3730(b)(3), for a three-month extension from

February 1, 2020, until May 1, 2020, in which to notify this Court of its decision

whether to intervene in this qui tam action.

   For the reasons set forth below, good cause exists to extend the intervention

deadline in this case so that the government may continue investigating the




                                          1
Relators’ allegations and then make an informed decision as to whether to

intervene in this case. The Relators consent to this request.

                                 Statement of Facts

    Relators filed this qui tarn action pursuant to the False Claims Act, 31 U.S.C.

§~ 3729—33. Relators filed the original complaint on July 22, 2019 and served the
United States Attorney General (but not the undersigned U.S. Attorney’s office,

as required by Federal Rule of Civil Procedure 4). After the Court ordered the

Relators to complete service, they served the U.S. Attorney on December 3, 2020.

The deadline by which the United States may elect whether to intervene was

therefore February 1, 2020. That deadline may be extended for “good cause.” See

31 U.S.C. § 3730(b)(3).1

    In their complaint, Relators allege that Defendants bribed various officials at

numerous government agencies as a means of maintaining their illegal

monopolies on HIV and hepatitis medications.




1   The United States apologizes for allowing the deadline to pass. The missed
    deadline was in part caused by a potential conflict (or appearance of conflict)
    issue the originally assigned AUSA’s spouse has a professional relationship
         —



    with one of the defendants and the deadline passed while these issues were
                                —



    being considered. The case has now been reassigned to the undersigned
    AUSA, and he will move forward expeditiously with this matter.

                                           2
   The relators filed their complaints pro Se, which is not permitted under the

False Claims Act. This may eventually result in the dismissal of their lawsuit. But

first, the United States would like to interview the Relators and give them an

opportunity to be heard. The United States also typically gives pro se relators an

opportunity to obtain counsel before seeking dismissal.

   The United States has contacted the Relators and requested dates for a

potential interview. That interview will occur within the next month, schedules

permitting. If the Court is willing to grant the requested extension, it will give

the United States time to complete these interviews. Accordingly, the United

States requests an extension of time, for an additional three months, in order to

interview the Relators concerning their allegations and then decide how to

proceed.

                              Points and Authorities

   The qui tam provisions of the False Claims Act allow the Government to seek

extensions of the deadline by which it must elect whether to intervene:

   (2)....The complaint shall be filed in camera, shall remain under seal for at
   least 60 days, and shall not be served on the defendant until the court so
   orders. The Government may elect to intervene and proceed with the
   action within 60 days after it receives both the complaint and the material
   evidence and information.



                                          3
   (3) The Government may, for good cause shown, move the court for
   extensions of the time during which the complaint remains under seal
   under paragraph (2).

31 U.S.C. §~ 3730(b)(2) and (3). The statute thus allows the Government time to

continue investigating and evaluating a qui tam complaint and to reach an

informed decision as to whether to intervene in the action. The only requirement

is that the Government show good cause for the extension.

   As discussed above, good cause exists for the extension so that the Relators

can be heard regarding their allegations and so that they can obtain counsel, if

they are interested and able to do so. The Relators have consented to the

requested extension.

   The Government further submits that the Complaint should remain under

seal during the extension period, subject to any order by the Court partially

lifting the seal. If this case is unsealed before the Government can fully evaluate

the allegations in the Complaint, the interests of the Government may be

harmed.

                                    Conclusion

   For the above reasons, the government respectfully requests that the Court

extend by three months the deadline for the government to decide whether to

intervene in this action.

                                          4
This 5th day of February, 2020.

                                  Respectfully submitted,

                                  BYUNG J. PAK
                                  United States Attorney


                                  ANTHONY rDECINQuE
                                  Assistant United States Attorney

                                  Georgia Bar No. 130906
                                  Anthony.DeCinque@usdoj.gov
                                  600 U.S. Courthouse
                                  75 Ted Turner Drive, S.W.
                                  Atlanta, GA 30303
                                  Ph: (404) 581-6000 Fx: (404) 581-6181

                                  Counsel for the United States of America
                           Certificate of Compliance

   I hereby certify, pursuant to Local Rule 7.1(D), that the above “Memorandum

in support of the United States of America’s unopposed ex parte application for

extension of time to elect whether to intervene” was prepared in 13-point, Book

Antiqua font.


                                       ANTHONY     .~IECINQ ‘1
                                       Assistant United States Attorney
